             Case 1:19-cv-02420-GHW Document 79 Filed 12/07/20 Page 1 of 5




                                UNITED STATES
                                UNITED        DISTRICT COURT
                                       STATES DISTRICT COURT
                               SOUTHERN  DISTRICT OF
                               SOUTHERN DISTRICT  OF NEW
                                                     NEW YORK
                                                         YORK


KSENIA SHNYRA,
KSENIA         ALEXANDER REYNGOLD,
       SHNYRA, ALEXANDER REYNGOLD, and
                                   and
KENNETH WALKER,
KENNETH  WALKER,

                                                 Plaintiffs,
                                                 Plaintiffs,
                                                                      19-CV-02420 (GHW)
                                                                      19-CV-02420 (GHW)
-- against
   against —
           –

STATE
STATE STREET BANK AND
      STREET BANK AND TRUST
                      TRUST CO.,
                            CO., INC.,
                                 INC.,

                                                 Defendant.
                                                 Defendant.


                           AFFIDAVIT OF
                           AFFIDAVIT OF COUNSEL
                                        COUNSEL IN SUPPORT OF
                                                IN SUPPORT OF
                              AN AWARD
                              AN AWARD OF
                                        OF ATTORNEY'S
                                           ATTORNEY’S FEES
                                                      FEES

          Defendant State
          Defendant State Street Bank and
                          Street Bank and Trust Co., Inc.
                                          Trust Co.,      (“State Street”),
                                                     Inc. ("State           by its
                                                                  Street"), by     attorneys, hereby
                                                                               its attorneys, hereby

submits this
submits this Affidavit
             Affidavit of
                       of Counsel
                          Counsel pursuant
                                  pursuant to
                                           to the
                                              the Court's
                                                  Court’s Order
                                                          Order on
                                                                on Sanctions against Plaintiffs
                                                                   Sanctions against Plaintiffs

Ksenia Shyra,
Ksenia        Alexander Reyngold
       Shyra, Alexander Reyngold and
                                 and Kenneth
                                     Kenneth Walker (together, the
                                             Walker (together, the "Plaintiffs")
                                                                   “Plaintiffs”) and
                                                                                 and their
                                                                                     their

counsel of
counsel of record
           record in
                  in this
                     this action
                          action Mikhail
                                 Mikhail Ratner.
                                         Ratner.

           1.
           1.      On November
                   On November 24,
                               24, 2020,
                                   2020, the
                                         the Court
                                             Court issued
                                                   issued aa Memorandum
                                                             Memorandum Opinion
                                                                        Opinion and
                                                                                and Order
                                                                                    Order (the
                                                                                          (the

“Order”) with
"Order") with respect to State
              respect to State Street’s Motion for
                               Street's Motion for Sanctions (the "Motion").
                                                   Sanctions (the “Motion”). The Court granted
                                                                             The Court granted

the Motion
the Motion in part, stating
           in part, stating that
                            that Plaintiffs
                                 Plaintiffs must
                                            must pay
                                                 pay the
                                                     the reasonable
                                                         reasonable costs
                                                                    costs and
                                                                          and expenses
                                                                              expenses incurred
                                                                                       incurred

chasing after
chasing after all
              all of
                  of the
                     the discovery
                         discovery it
                                   it was
                                      was owed
                                          owed after
                                               after the
                                                     the September 18, 2020
                                                         September 18, 2020 deadline
                                                                            deadline ordered
                                                                                     ordered by
                                                                                             by

the Court
the Court —
          – including,
            including, the
                       the reasonable
                           reasonable costs
                                      costs and
                                            and expenses Defendant’s counsel
                                                expenses Defendant's counsel incurred
                                                                             incurred in
                                                                                      in writing
                                                                                         writing

emails to
emails to his
          his adversary
              adversary and
                        and letters
                            letters to
                                    to the
                                       the Court,
                                           Court, participating
                                                  participating in meet and
                                                                in meet and confers and court-
                                                                            confers and court-

ordered conferences,
ordered conferences, and
                     and in
                         in making
                            making this
                                   this motion.
                                        motion. (These
                                                (These tasks
                                                       tasks are
                                                             are referred to herein
                                                                 referred to herein as
                                                                                    as the
                                                                                       the

“Compensable Tasks.”)
"Compensable Tasks.")

           The Court directed
           The Court directed State
                              State Street to submit
                                    Street to submit aa fee application documenting
                                                        fee application             proof of
                                                                        documenting proof of its
                                                                                             its fees
                                                                                                 fees

and expenses
and expenses for the Compensable
             for the Compensable Tasks, by no
                                 Tasks, by no later
                                              later than
                                                    than December
                                                         December 11,
                                                                  11, 2020.
                                                                      2020. This
                                                                            This Affidavit
                                                                                 Affidavit of
                                                                                           of


4848-3268-7571.1
4848-3268-7571.1
             Case 1:19-cv-02420-GHW Document 79 Filed 12/07/20 Page 2 of 5




Counsel, with
Counsel, with the
              the attached
                  attached invoices,
                           invoices, is submitted pursuant
                                     is submitted pursuant to
                                                           to this
                                                              this Order.
                                                                   Order. The facts set
                                                                          The facts set forth
                                                                                        forth in
                                                                                              in

this Affidavit
this Affidavit are
               are true
                   true to
                        to my
                           my knowledge.
                              knowledge.

           2.
           2.      Annexed hereto
                   Annexed hereto are
                                  are the
                                      the invoices
                                          invoices submitted
                                                   submitted by
                                                             by Nixon
                                                                Nixon Peabody
                                                                      Peabody LLP
                                                                              LLP (the “Firm”)
                                                                                  (the "Firm")

for its representation
for its                of State
        representation of State Street
                                Street in this action,
                                       in this action, covering
                                                       covering time
                                                                time billed
                                                                     billed on
                                                                            on this
                                                                               this matter
                                                                                    matter during
                                                                                           during the
                                                                                                  the

months of
months of September, October and
          September, October and November
                                 November 2020
                                          2020 (as
                                               (as Exhibits 1, 22 and
                                                   Exhibits 1,    and 3,
                                                                      3, respectively). As the
                                                                         respectively). As the

Order directed
Order directed that
               that the
                    the Sanctions relate to
                        Sanctions relate to the
                                            the time
                                                time and
                                                     and expenses
                                                         expenses incurred
                                                                  incurred after
                                                                           after September 18,
                                                                                 September 18,

2020, Exhibit
2020,         1 (for
      Exhibit 1 (for September time) is
                     September time) is redacted
                                        redacted to
                                                 to eliminate
                                                    eliminate time
                                                              time entries
                                                                   entries before
                                                                           before September 18.
                                                                                  September 18.

All of
All of the
       the above
           above invoices are also
                 invoices are also redacted
                                   redacted to
                                            to exclude
                                               exclude fees billed in
                                                       fees billed in this
                                                                      this case
                                                                           case relating
                                                                                relating to
                                                                                         to tasks
                                                                                            tasks

which do
which do not
         not fall
             fall within
                  within the
                         the definition of Compensable
                             definition of Compensable Tasks as set
                                                       Tasks as set forth in the
                                                                    forth in the Court's
                                                                                 Court’s Order.
                                                                                         Order.

           3.
           3.      The attorneys who
                   The attorneys who worked
                                     worked on
                                            on this
                                               this matter,
                                                    matter, and
                                                            and the
                                                                the Compensable
                                                                    Compensable Tasks, are David
                                                                                Tasks, are David

Tauster (hourly billing
Tauster (hourly billing rate
                        rate of
                             of $476),
                                $476), David
                                       David Rosenthal
                                             Rosenthal (hourly
                                                       (hourly billing
                                                               billing rate
                                                                       rate of
                                                                            of $812) and Michael
                                                                               $812) and Michael

Caputo (hourly
Caputo (hourly billing
               billing rate of $300).
                       rate of $300). Gail
                                      Gail Rosner,
                                           Rosner, aa paralegal,
                                                      paralegal, assisted
                                                                 assisted Mr.
                                                                          Mr. Tauster (hourly
                                                                              Tauster (hourly

billing rate
billing rate of
             of $248).
                $248). The
                       The hourly
                           hourly billing
                                  billing rates
                                          rates represent
                                                represent aa substantial
                                                             substantial discount
                                                                         discount from the usual
                                                                                  from the usual

billing rate
billing rate for these Firm
             for these Firm personnel,
                            personnel, in accordance with
                                       in accordance with the
                                                          the Firm's
                                                              Firm’s agreement
                                                                     agreement with
                                                                               with State
                                                                                    State Street
                                                                                          Street

generally.
generally.

           4.
           4.      The descriptions of
                   The descriptions of tasks
                                       tasks on
                                             on the
                                                the invoices
                                                    invoices performed
                                                             performed by
                                                                       by Firm
                                                                          Firm personnel
                                                                               personnel speak
                                                                                         speak for
                                                                                               for

themselves. None
themselves. None of
                 of those
                    those descriptions
                          descriptions for Compensable Tasks
                                       for Compensable Tasks has
                                                             has been
                                                                 been redacted.
                                                                      redacted. The
                                                                                The invoices
                                                                                    invoices

are true
are true and
         and accurate
             accurate copies
                      copies of
                             of the
                                the invoices
                                    invoices sent
                                             sent by
                                                  by the
                                                     the Firm
                                                         Firm to
                                                              to State
                                                                 State Street
                                                                       Street in accordance with
                                                                              in accordance with

the Firm's
the Firm’s usual
           usual billing
                 billing practices,
                         practices, except
                                    except for
                                           for the
                                               the redactions
                                                   redactions referenced
                                                              referenced in paragraph 2.
                                                                         in paragraph 2.

           5.
           5.      David Tauster
                   David Tauster was
                                 was the
                                     the attorney
                                         attorney who
                                                  who handled
                                                      handled the
                                                              the interactions
                                                                  interactions with
                                                                               with Mr.
                                                                                    Mr. Ratner
                                                                                        Ratner

directly (speaking
directly (speaking to
                   to him,
                      him, writing
                           writing letters
                                   letters and
                                           and emails), and with
                                               emails), and with the
                                                                 the Court.
                                                                     Court. As
                                                                            As the
                                                                               the senior
                                                                                   senior partner
                                                                                          partner

responsible for
responsible     this client
            for this client and
                            and this
                                this matter,
                                     matter, II supervised
                                                supervised Mr.
                                                           Mr. Tauster
                                                               Tauster from time to
                                                                       from time to time,
                                                                                    time, but
                                                                                          but my
                                                                                              my

involvement was
involvement was not
                not substantial
                    substantial until
                                until after
                                      after he
                                            he went
                                               went on
                                                    on parenting
                                                       parenting leave.
                                                                 leave. Because
                                                                        Because of
                                                                                of the
                                                                                   the



                                                  -2-
                                                  -2
4848-3268-7571.1
4848-3268-7571.1
             Case 1:19-cv-02420-GHW Document 79 Filed 12/07/20 Page 3 of 5




difficulties encountered
difficulties encountered by
                         by Mr.
                            Mr. Tauster
                                Tauster in seeking the
                                        in seeking the discovery
                                                       discovery to
                                                                 to which
                                                                    which State
                                                                          State Street was
                                                                                Street was

entitled, II provided
entitled,    provided advice
                      advice to
                             to Mr.
                                Mr. Tauster
                                    Tauster (an
                                            (an associate)
                                                associate) regarding steps he
                                                           regarding steps he should
                                                                              should take
                                                                                     take to
                                                                                          to secure
                                                                                             secure

what was
what was not
         not being
             being produced
                   produced by
                            by Plaintiffs.
                               Plaintiffs. Mr.
                                           Mr. Caputo,
                                               Caputo, aa more
                                                          more junior
                                                               junior associate,
                                                                      associate, assisted
                                                                                 assisted Mr.
                                                                                          Mr.

Tauster as needed;
Tauster as needed; his
                   his time
                       time was
                            was not
                                not substantial.
                                    substantial. The hours breakdown,
                                                 The hours breakdown, as
                                                                      as reflected
                                                                         reflected on
                                                                                   on the
                                                                                      the

attached invoices,
attached invoices, is
                   is as
                      as follows:
                         follows:

                   ▪        Tauster
                             Tauster                  44.1 hours
                                                      44.1 hours billed
                                                                 billed       ($20,996.60)
                                                                              ($20,996.60)

                   ▪        Rosenthal
                             Rosenthal                18.0 hours
                                                      18.0 hours billed
                                                                 billed       ($14,616.00)
                                                                              ($14,616.00)

                   ▪        Caputo
                             Caputo                   3.8 hours
                                                      3.8 hours billed
                                                                billed        ($1,140.00)
                                                                              ($1,140.00)

                   ▪        Rosner
                             Rosner                   1.5 hours
                                                      1.5 hours billed
                                                                billed        ($372.00)
                                                                              ($372.00)



Thus, the total
Thus, the total fees incurred was
                fees incurred was $37,119.60,
                                  $37,119.60, based
                                              based on
                                                    on 67.4 hours of
                                                       67.4 hours of work,
                                                                     work, at
                                                                           at the
                                                                              the rates set forth
                                                                                  rates set forth

in paragraph
in paragraph 3.
             3.

           6.
           6.           Given the
                        Given the discounted
                                  discounted hourly
                                             hourly rate
                                                    rate charged to State
                                                         charged to State Street; the persistence
                                                                          Street; the persistence which
                                                                                                  which

was necessary
was necessary to
              to chase
                 chase Plaintiffs
                       Plaintiffs for
                                  for discovery;
                                      discovery; the
                                                 the letters,
                                                     letters, motion
                                                              motion and
                                                                     and brief
                                                                         brief which
                                                                               which were
                                                                                     were filed to
                                                                                          filed to

obtain aa successful
obtain    successful result;
                     result; and
                             and the
                                 the preparation
                                     preparation for
                                                 for and
                                                     and attendance
                                                         attendance at
                                                                    at court
                                                                       court conferences,
                                                                             conferences, II believe
                                                                                             believe

the total
the total amount
          amount charged
                 charged to
                         to State
                            State Street
                                  Street for the Compensable
                                         for the Compensable Tasks
                                                             Tasks was
                                                                   was fair and reasonable,
                                                                       fair and reasonable, and
                                                                                            and

should be
should be awarded
          awarded in
                  in full
                     full by
                          by the
                             the Court.
                                 Court. These fees would
                                        These fees would not
                                                         not have
                                                             have been
                                                                  been necessary
                                                                       necessary but
                                                                                 but for
                                                                                     for

Plaintiffs’ failure
Plaintiffs'         to comply
            failure to comply with
                              with their
                                   their discovery obligations under
                                         discovery obligations under the
                                                                     the Federal
                                                                         Federal Rules
                                                                                 Rules and
                                                                                       and this
                                                                                           this

Court’s Orders.
Court's Orders.

           7.
           7.           II also
                           also note
                                note that
                                     that State
                                          State Street has not
                                                Street has not yet
                                                               yet received
                                                                   received from Plaintiffs all
                                                                            from Plaintiffs all of
                                                                                                of the
                                                                                                   the

discovery to
discovery to which
             which it is entitled.
                   it is entitled. State
                                   State Street has not
                                         Street has not yet
                                                        yet received
                                                            received aa full document production
                                                                        full document production or
                                                                                                 or

supplementation of
supplementation of interrogatory
                   interrogatory answers
                                 answers as
                                         as required.
                                            required. This
                                                      This would
                                                           would have
                                                                 have been
                                                                      been part
                                                                           part of
                                                                                of the
                                                                                   the

discussion at
discussion at the
              the aborted
                  aborted December
                          December 2,
                                   2, 2020
                                      2020 conference. None of
                                           conference. None of the
                                                               the time
                                                                   time incurred
                                                                        incurred with
                                                                                 with respect
                                                                                      respect


                                                          - 33 -
4848-3268-7571.1
4848-3268-7571.1
             Case 1:19-cv-02420-GHW Document 79 Filed 12/07/20 Page 4 of 5




to that
to that conference
        conference has
                   has been
                       been included in this
                            included in this fee application, except
                                             fee application, except for one entry
                                                                     for one entry on
                                                                                   on November
                                                                                      November

30, 2020
30, 2020 for
         for my
             my preparation
                preparation for that anticipated
                            for that anticipated conference.
                                                 conference.

           Sworn to under
           Sworn to       the pains
                    under the pains and
                                    and penalties
                                        penalties of
                                                  of perjury
                                                     perjury this
                                                             this 7th
                                                                  7th day of December,
                                                                      day of December, 2020.
                                                                                       2020.



                                                              /s/ David
                                                              /s/ David S.
                                                                        S. Rosenthal
                                                                           Rosenthal
                                                       David S.
                                                       David    Rosenthal
                                                             S. Rosenthal




                                                 -4-
                                                 -4
4848-3268-7571.1
4848-3268-7571.1
             Case 1:19-cv-02420-GHW Document 79 Filed 12/07/20 Page 5 of 5




                                   CERTIFICATE OF
                                   CERTIFICATE OF SERVICE
                                                  SERVICE


           The above document
           The above document was
                              was served
                                  served electronically
                                         electronically on
                                                        on December
                                                           December 7,
                                                                    7, 2020
                                                                       2020 on
                                                                            on all
                                                                               all counsel
                                                                                   counsel of
                                                                                           of
record.
record.



                                                                 /s/ David
                                                                 /s/ David S.
                                                                           S. Rosenthal
                                                                              Rosenthal
                                                         David S.
                                                         David     Rosenthal
                                                                S. Rosenthal
                                                         Nixon Peabody
                                                         Nixon  Peabody LLP
                                                                          LLP
                                                         53
                                                         53 State
                                                            State Street
                                                                   Street
                                                         Boston, MA
                                                         Boston,  MA 02109
                                                                       02109
                                                         617-345-1000
                                                         617-345-1000




                                                - 55 -
4848-3268-7571.1
4848-3268-7571.1
